Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to polynucleotides and host cells comprising them, classified in 536/23.7.  NOTE: If this Group is elected, Applicant must also elect a single chimeric polynucleotide for examination, e.g., a polynucleotide comprising VlpA, VlpE and VlpF or one comprising VlpB and VlpD, etc..  This is a Restriction Requirement, not a species election.

II. Claims 6-11, 16 and 17, drawn to chimeric polypeptides, classified in 530/350. NOTE: If this Group is elected, Applicant must also elect a single chimeric polypeptide for examination, e.g., a polypeptide comprising VlpA, VlpE and VlpF or one comprising VlpB and VlpD, etc..  This is a Restriction Requirement, not a species election.

III. Claims 12, 13 and 18-20, drawn to antibodies/binding molecules, classified in 530/387.1. NOTE: If this Group is elected, Applicant must also elect a single binding molecule for examination, e.g., a binding molecule which recognizes VlpA, VlpE and VlpF or one comprising VlpB and VlpD, etc..  This is a Restriction Requirement, not a species election.

IV. Claims 14 and 15, drawn to methods of screening for the presence of 	Mycoplasma in a subject, classified in 435/7.1.  NOTE: If this Group is elected, .

2.	The inventions are distinct, each from the other because of the following reasons:
	Inventions I-III are patentably distinct products.  Additionally, there are patentably distinct products contained within each of these three groups, e.g., nucleotide sequences encoding different proteins (as well as proteins comprising different amino acid sequences/encoded by different nucleic acid sequences) are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute independent and distinct inventions with the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each such nucleotide/amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq. Examination will be restricted to only the elected sequence. It is additionally noted that this sequence election requirement is a restriction requirement and not a species election requirement.
	The polypeptide of group II and polynucleotide of group I are patentably distinct inventions for the following reasons.  Polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules.  Additionally, while the polypeptides of group I can made by methods using some, but not all, of the polynucleotides that fall within the scope of group II, it can also be recovered from a natural source using by biochemical means, such as affinity chromatography.    For these reasons, the inventions of groups I and II are patentably distinct.  	Furthermore, searching the inventions of groups I and II together would impose a serious search burden.  In the instant case, the search of the polypeptides and the polynucleotides are not coextensive.  The inventions of Groups I and II have a separate status in the art as shown by their different classifications.  In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate databases. There is search burden also in the non-patent literature.  Prior to the concomitant isolation and expression of the sequence of interest there may be journal articles devoted solely to polypeptides which would not have described the polynucleotide.  Similarly, there may have been "classical" genetics papers which had no knowledge of the polypeptide but spoke to the gene.  Searching, therefore is not coextensive.  As such, it would be burdensome to search the inventions of groups I and II together.       
	The polypeptide of group II and the antibody of group III are patentably distinct for the following reasons:
	While the inventions of both group I and group III are polypeptides, in this instance the polypeptide of group I is a single chain molecule that functions as an enzyme, whereas the polypeptide of group III encompasses antibodies including IgG which comprises 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarity determining regions (CDRs) that function to bind an epitope.  Thus the polypeptide of group I and the antibody of group III are structurally distinct molecules. Therefore the polypeptide and antibody are patentably distinct.  Furthermore, searching the inventions of group I and group III would impose a serious search burden.  The inventions have a separate status in the art as shown by their different classifications.   A polypeptide and an antibody which binds to the polypeptide require different searches.  An amino acid sequence search of the full-length protein is necessary for a determination of novelty and unobviousness of the protein.  However, such a search is not required to identify the antibodies of group III.  Furthermore, antibodies which bind to an epitope of a polypeptide of group I may be known even if a polypeptide of group II is novel.  In addition, the technical literature search for the polypeptide of group I and the antibody of group III are not coextensive, e.g., antibodies may be characterized in the technical literature prior to discovery of or sequence of their binding target.
	The polynucleotide of group II and the antibody of group III are patentably distinct for the following reasons.  The antibody of group III includes, for example,  IgG molecules which comprise 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarity determining regions (CDRs).  Polypeptides, such as the antibody of group III which are composed of amino acids, and polynucleotides, which are composed of nucleic acids, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  In the present claims, a polynucleotide of group I will not encode an antibody of group III, and the antibody of group III cannot be encoded by a polynucleotide of group I.  Therefore the antibody and polynucleotide are patentably distinct.  The antibody and polynucleotide inventions have a separate status in the art as shown by their different classifications.   Furthermore, searching the inventions of group I and group III would impose a serious search burden since a search of the polynucleotide of group I is would not be used to determine the patentability of an antibody of group III, and vice-versa.
Inventions III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the binding molecules of Group I may be used in methods other than detecting Mycoplasma, e.g., they may be used as immunogens in passive immunization methods.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/11/22